DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment and Arguments
The amendment filed January 29, 2021 has been entered.
With regard to the objection to the claims due to informalities, Applicant’s arguments have been fully considered and are persuasive.  The objection is therefore withdrawn.
The rejection under 35 U.S.C. § 112(b) has been rendered moot by the cancellation of claim 18.  
With regard to the rejections under 35 U.S.C. §§ 102(a)(1) and 103, Applicant’s arguments have been fully considered, but are not persuasive for at least the following reasons.  Applicant argues that Ohira does not disclose “using the extracted samples to determine a measure of rotation for the location in the image, the measure of rotation describing an angle between an orientation of the image and a characteristic direction of the image at the location".  The Examiner disagrees.  In paragraph [0054] Ohira describes directions from sampling points.  The paragraph further describes two directions.  The first direction is a direction of sampling points with respect to the center of the sampling point group.  This could be considered related to the orientation of the image.  The second direction is the direction of the calculation areas with respect to the sampling points.  This could be considered a characteristic direction of the image at the location.  Ohira indicates that these directions could be (but need not be) rotated to be coincident, implying that there is an angle between them.  Within the context of Ohira’s 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20140286530 to Ohira et al. (hereinafter referred to as “Ohira”).
As to claim 1, Ohira discloses a descriptor generation system for generating a rotation-invariant feature descriptor for a location in an image for use in performing descriptor matching in analyzing the image, the descriptor generation system being configured to:

	use the extracted samples to determine a measure of rotation for the location in the image, the measure of rotation describing an angle between an orientation of the image and a characteristic direction of the image at the location ([0054]);
	the descriptor generation system further comprising a feature descriptor generator configured to:
	generate a feature descriptor for the location in the image by determining a set of samples characterizing the location in dependence on the determined measure of rotation and the extracted samples ([0027]; [0039]; [0086]-[0087]).
As to claim 2, Ohira discloses the descriptor generation system according to claim 1, in which the descriptor generation system is further configured to determine the set of samples by sampling from the extracted samples ([0048]).
As to claim 3, Ohira discloses the descriptor generation system according to claim 1, in which the descriptor pattern comprises at least one ring surrounding the location in the image (Figs.3, 4, 5, 6, 7).
As to claim 4, Ohira discloses the descriptor generation system according to claim 3, in which the at least one ring is one of a circle, a wavy circle and a polygon (Figs.4, 5 or 6).
As to claim 5, Ohira discloses the descriptor generation system according to claim 1, in which the descriptor generation system is configured to store the extracted samples in an array (Fig.21, the array(s) of binary digits).
As to claim 6, Ohira discloses the descriptor generation system according to claim 5, in which the array is a linear array (Fig.21).
As to claim 14, Ohira discloses the descriptor generation system according to claim 1, in which the location in the image is one or more of:
	a point in the image ([0048], point 302; Fig.3); and
	a pixel location in the image ([0057], calculation area may be a pixel).
As to claim 15, Ohira discloses the descriptor generation system according to claim 1, in which the descriptor generation system is configured to discard the set of samples once the feature descriptor has been generated (this is implied, as the system would need to process the each set samples for a given calculation area, in order to analyze more than a single calculation area).
As to claim 16, Ohira discloses the descriptor generation system according to claim 1, in which the descriptor generation system is configured to extract samples by sampling scale-space data representative of the image at a plurality of length scales ([0041]; [0074]).
As to claim 19, see the discussion above for claim 1.  Ohira further discloses processing the determined set of samples to generate the feature descriptor for the location in the image ([0057]-[0064]). 
As to claim 20, see the discussion above for claim 1.  Ohira further discloses processing the determined set of samples to generate the feature descriptor for the location in the image ([0057]-[0064]).  Ohira further teaches a non-transitory computer readable storage medium having stored thereon computer readable instructions that are executed by a computer system ([0091]; [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohira in combination with the article, “Binary Keypoint Descriptor for Accelerated Matching” by Xu et al. (hereinafter referred to as “Xu”).
As to claim 17, Ohira disclose the descriptor generation system according to claim 1, in which the descriptor generation system is configured to extract samples by filtering at a sampling point ([0057]; [0060]), but does not disclose using a filter sized to overlap with a filter at a neighboring sampling point.  However, this is well known in the art. For example, Xu teaches .

Allowable Subject Matter
Claims 7-13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665